IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CRAIG SCOTT,                            NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
        Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-3238

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 15, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Jason A. Cobb, Defuniak Springs, for Petitioner.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

     The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the Order on Defendant’s Motion for Removal from Sex Offender

Registry Requirements in Duval County Circuit Court case number 16-2000-CF-

000495-AXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion
shall be provided to the clerk of the circuit court for treatment as the notice of appeal.

See Fla. R. App. P. 9.141(c)(5)(D).

WETHERELL, ROWE, and RAY, JJ., CONCUR.




                                            2